     8:20-cr-00087-JFB-MDN Doc # 47 Filed: 10/06/20 Page 1 of 2 - Page ID # 402



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                       Plaintiff,                                  8:20CR87

         vs.
                                                           PRELIMINARY ORDER
 JACOB HUEFTLE, and                                          OF FORFEITURE
 HIDDEN HILLS OUTFITTERS LLC,
                 Defendants.


        This matter is before the Court on the United States of America's Motion for

Preliminary Order of Forfeiture (Filing No. 21). The Court has reviewed the record in this

case and finds as follows:

1.      Defendants Jacob Hueftle and Hidden Hills Outfitters, LLC. entered pleas of guilty to

        an Information (Filing No. 8), namely violations of 16 U.S.C. §§ 3372(a)(2)(A),

        3373(d)(2), and 3374 and 28 U.S.C. § 2461, pursuant to a Plea Agreement (Filing

        Nos. 19 and 20).

2.      Defendants also admitted to the Forfeiture Allegation of the Information alleging that

        defendants used the following property to facilitate the offenses: a DPMS Panther

        Arms Model LR-308, 308 caliber rifle with Nikon Monarch 4-16X50 mm scope and

        PMAG 20-round magazine containing unfired ammunition.

3.      By virtue of said pleas of guilty, defendants have forfeited their interest in the subject

        property. Accordingly, the United States should be entitled to possession of said

        property. 21 U.S.C. § 853.

4.      The Motion for Preliminary Order of Forfeiture should be granted.

     IT IS ORDERED:

     A. The Motion for Preliminary Order of Forfeiture (Filing No. 21) is granted.
8:20-cr-00087-JFB-MDN Doc # 47 Filed: 10/06/20 Page 2 of 2 - Page ID # 403



B. Defendants’ interest in the property is hereby forfeited to the government for

   disposition in accordance with the law, subject to the provisions of 21 U.S.C. §

   853(n)(1).

C. The government is hereby authorized to seize the above-described property and

   shall hold the property in its secure custody and control.

D. The government shall publish Notice of this Preliminary Order of Forfeiture of its

   intent to forfeit the property on an official internet government forfeiture site,

   www.forfeiture.gov, for at least thirty consecutive days as required by to 21 U.S.C. §

   853(n)(1).

E. The Notice shall provide that any person having or claiming a legal interest in any of

   the subject property must file a Petition with the Court within thirty days of the final

   publication of Notice or of receipt of actual notice, whichever is earlier. The Notice

   shall also provide that a Petitioner must sign a Petition under penalty of perjury, must

   set forth the nature and extent of the Petitioner’s right, title, or interest in the property,

   and must provide any additional facts supporting the Petitioner’s claim and the relief

   sought.

F. If practicable, the government shall also provide direct written notice to any person

   known to have asserted an interest in the subject property

G. Upon adjudication of all third-party interests, this Court will enter a Final Order of

   Forfeiture pursuant to 21 U.S.C. § 853(n).


   Dated this 6th day of October, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge

                                             2
